
	
		I
		112th CONGRESS
		2d Session
		H. R. 6100
		IN THE HOUSE OF REPRESENTATIVES
		
			July 11, 2012
			Mr. Braley of Iowa
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  temporary extension of the 2001 and 2003 tax cuts for the middle class, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Middle Class Tax Cut Protection Act of
			 2012.
		2.2-year extension
			 of tax relief for middle class
			(a)Extension of
			 2001 tax relief
				(1)In
			 generalSection 901 of the
			 Economic Growth and Tax Relief Reconciliation Act of 2001 is amended by
			 striking December 31, 2012 both places it appears and inserting
			 December 31, 2014.
				(2)Effective
			 dateThe amendment made by this subsection shall take effect as
			 if included in the enactment of the Economic Growth and Tax Relief
			 Reconciliation Act of 2001.
				(b)Extension of
			 2003 tax relief
				(1)In
			 generalSection 303 of the
			 Jobs and Growth Tax Relief Reconciliation Act of 2003 is amended by striking
			 December 31, 2012 and inserting December 31,
			 2014.
				(2)Effective
			 dateThe amendment made by this section shall take effect as if
			 included in the enactment of the Jobs and Growth Tax Relief Reconciliation Act
			 of 2003.
				(c)Temporary
			 extension of 2009 tax relief
				(1)American
			 opportunity tax credit
					(A)In
			 generalSection 25A(i) of the Internal Revenue Code of 1986 is
			 amended by striking or 2012 and inserting , 2012, 2013,
			 or 2014.
					(B)Treatment of
			 possessionsSection 1004(c)(1) of the American Recovery and
			 Reinvestment Tax Act of 2009 is amended by striking and 2012
			 each place it appears and inserting 2012, 2013, and 2014.
					(C)Child tax
			 creditSection 24(d)(4) of such Code is amended—
						(i)by
			 striking and
			 2012 in the heading and inserting
			 2012, 2013, and
			 2014, and
						(ii)by
			 striking or 2012 and inserting 2012, 2013, or
			 2014.
						(D)Earned income
			 tax creditSection 32(b)(3) of such Code is amended—
						(i)by
			 striking and
			 2012 in the heading and inserting
			 2012, 2013, and
			 2014, and
						(ii)by
			 striking or 2012 and inserting 2012, 2013, or
			 2014.
						3.Certain tax cuts not
			 extended for high income individuals
			(a)Individual
			 income tax ratesSubsection
			 (i) of section 1 of the Internal Revenue Code of 1986 is amended by
			 redesignating paragraph (3) as paragraph (4) and by inserting after paragraph
			 (2) the following new paragraph:
				
					(3)33-Percent
				rate bracket
						(A)In
				generalIn the case of taxable years beginning after December 31,
				2012—
							(i)paragraph (2)
				shall not apply in determining the rates of tax for the fourth rate bracket and
				higher rate brackets,
							(ii)the rate of tax under subsections (a), (b),
				(c), and (d) on a taxpayer's taxable income in the fourth rate bracket shall be
				33 percent to the extent such income does not exceed an amount equal to the
				excess of—
								(I)the applicable amount, over
								(II)the dollar amount at which such bracket
				begins, and
								(iii)the 36-percent
				rate of tax under such subsections shall apply only to the taxpayer's taxable
				income in such bracket in excess of the amount to which clause (i)
				applies.
							(B)Applicable
				amountFor purposes of this paragraph, the term applicable
				amount means the excess of—
							(i)the applicable
				threshold, over
							(ii)the sum of the
				following amounts in effect for the taxable year:
								(I)the basic standard
				deduction (within the meaning of section 63(c)(2)), and
								(II)the exemption
				amount (within the meaning of section 151(d)(1)) (or, in the case of subsection
				(a), 2 such exemption amounts).
								(C)Applicable
				thresholdFor purposes of this paragraph, the term
				applicable threshold means—
							(i)$250,000 in the
				case of subsection (a),
							(ii)$200,000 in the
				case of subsections (b) and (c), and
							(iii)1/2
				the amount applicable under clause (i) (after adjustment, if any, under
				subparagraph (E)) in the case of subsection (d).
							(D)Fourth rate
				bracketFor purposes of this paragraph, the term fourth
				rate bracket means the bracket which would (determined without regard to
				this paragraph) be the 36-percent rate bracket.
						(E)Inflation
				adjustmentFor purposes of this paragraph, a rule similar to the
				rule of paragraph (1)(C) shall apply with respect to taxable years beginning in
				calendar years after 2012, applied by substituting 2010 for
				1992 in subsection
				(f)(3)(B).
						.
			(b)Reduced rate on
			 capital gains and dividends
				(1)In
			 generalParagraph (1) of section (1)(h) of such Code is amended
			 by striking subparagraph (C), by redesignating subparagraphs (D) and (E) as
			 subparagraphs (E) and (F), respectively, and by inserting after subparagraph
			 (B) the following new subparagraphs:
					
						(C)15 percent of the lesser of—
							(i)so
				much of the adjusted net capital gain (or, if less, taxable income) as exceeds
				the amount on which a tax is determined under subparagraph (B), or
							(ii)the excess (if
				any) of—
								(I)the amount of
				taxable income which would (without regard to this subsection) be taxed at a
				rate below 36 percent, over
								(II)the sum of the
				amounts on which tax is determined under subparagraphs (A) and (B),
								(D)20 percent of the adjusted net capital gain
				(or, if less, taxable income) in excess of the sum of the amounts on which tax
				is determined under subparagraphs (B) and
				(C),
						.
				(2)DividendsSubparagraph
			 (A) of section 1(h)(11) of such Code is amended by striking qualified
			 dividend income and inserting
					
						so much
			 of the qualified dividend income as does not exceed the excess (if any)
			 of—(i)the amount of
				taxable income which would (without regard to this subsection) be taxed at a
				rate below 36 percent, over
						(ii)taxable income reduced by qualified
				dividend
				income.
						.
				(3)Minimum
			 taxSection 55 of such Code
			 is amended by adding at the end the following new subsection:
					
						(f)Application of
				maximum rate of tax on net capital gain of noncorporate taxpayersIn the case of taxable years beginning
				after December 31, 2012, the amount determined under subparagraph (C) of
				subsection (b)(3) shall be the sum of—
							(1)15 percent of the lesser of—
								(A)so much of the
				adjusted net capital gain (or, if less, taxable excess) as exceeds the amount
				on which tax is determined under subparagraph (B) of subsection (b)(3),
				or
								(B)the excess
				described in section 1(h)(1)(C)(ii), plus
								(2)20 percent of the adjusted net capital gain
				(or, if less, taxable excess) in excess of the sum of the amounts on which tax
				is determined under subsection (b)(3)(B) and paragraph
				(1).
							.
				(4)Conforming
			 amendments
					(A)The following
			 provisions are amended by striking 15 percent and inserting
			 20 percent:
						(i)Section 1445(e)(1)
			 of such Code.
						(ii)The second
			 sentence of section 7518(g)(6)(A) of such Code.
						(iii)Section
			 53511(f)(2) of title 46, United States Code.
						(B)Sections 531 and
			 541 of the Internal Revenue Code of 1986 are each amended by striking 15
			 percent of and inserting the product of the highest rate of tax
			 under section 1(c) and.
					(C)Section 1445(e)(6) of such Code is amended
			 by striking 15 percent (20 percent in the case of taxable years
			 beginning after December 31, 2011) and inserting 20
			 percent.
					(c)Effective
			 dates
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to taxable years beginning after December 31,
			 2012.
				(2)WithholdingThe
			 amendments made by subparagraphs (A)(i) and (C) of subsection (b)(4) shall
			 apply to amounts paid on or after January 1, 2013.
				
